Citation Nr: 1340626	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for arthritis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1968 and from June 1992 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for arthritis of the right shoulder and assigned an initial 20 percent rating for that disability, effective from November 22, 2006.  

The case was previously before the Board in September 2011, at which time the issue of entitlement to an effective date earlier than November 22, 2006, for the award of service connection for degenerative changes of the intertarsal joints of the left foot was decided in the Veteran's favor, and the issue currently before the Board was remanded to the RO for further development.  


FINDINGS OF FACT

1.  Prior to December 19, 2011, arthritis of the right shoulder resulted in limitation of right arm motion to midway between the side and shoulder level due to painful motion but was not manifested by ankylosis or impairment of the clavicle, scapula, or humerus.

2.  From December 19, 2011, arthritis of the right shoulder does not result in limitation of right arm motion to midway between the side and shoulder level, ankylosis, or impairment of the clavicle, scapula, or humerus.



CONCLUSIONS OF LAW

1.  Prior to December 19, 2011, the criteria for an evaluation of 30 percent, but no higher, for arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.71a, Diagnostic Codes 5010-5201 (2013).

2.  From December 19, 2011, the criteria for an evaluation in excess of 20 percent for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the initial rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran filed her claim in November 2006.  The Veteran was notified by the RO via letters dated in December 2006 and October 2007 of the criteria for establishing service connection, and of how VA determines disability ratings and effective dates if service connection is awarded. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a February 2012 SSOC.  Additionally, service connection was granted for the disability at issue in April 2007, mooting any further notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Veteran was given the downstream notification concerning the actual rating criteria for her service-connected right shoulder disability in October 2007.

Next, VA has a duty to assist a Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran has submitted written statements discussing her contentions.  Neither the Veteran nor her representative has identified any outstanding pertinent evidence related to her claim.

The Veteran was also provided with VA examinations for her service-connected right shoulder disability in January 2007 and December 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected right shoulder arthritis under the applicable rating criteria.  Therefore, the available records and medical evidence which have been obtained permit the Board to make an adequate determination as to the claim.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App.183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed a claim for entitlement to service connection for a right shoulder disability in November 2006, and the RO granted service connection for right shoulder arthritis in an April 2007 rating decision, assigning the right shoulder disability an initial 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201, effective November 22, 2006.  The Veteran appealed that determination.  In September 2011, the Board remanded this matter for additional development, to include obtaining VA treatment records and a VA examination to assess the current severity of the Veteran's service-connected right shoulder disability.  In a February 2012 SSOC, the AMC continued the previously assigned 20 percent rating for the Veteran's service-connected right shoulder disability.

The hyphenated diagnostic code indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder and limitation of motion of the minor or major arm under Diagnostic Code 5201 is a residual condition.  38 C.F.R. § 4.27 (2013). 

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5201 (limitation of motion of the minor or major arm).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2013).

Limitation of motion of the minor or major arm to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm.  Motion no more than 25 degrees from the side warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 20 percent disabling for the minor arm and 30 percent for the major arm.  Intermediate ankylosis, between favorable and unfavorable, warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 40 percent rating for the minor arm and 50 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Impairment of the humerus, with recurrent dislocation of the major or minor arm at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  Diagnostic Code 5202 further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor arm; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor arm; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major or minor arm.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major or minor arm.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013). 

Factual Background and Analysis

I.  For the Time Period Prior to December 19, 2011

On VA examination in January 2007, the Veteran complained of right shoulder joint instability, stiffness, and weakness.  It was indicated that she was right hand dominant.  On examination, flexion against gravity was to 75 degrees, with pain beginning at 75 degrees.  Flexion was to 150 degrees passively, with pain beginning at 135 degrees.  Abduction on active motion against gravity was to 60 degrees, with pain beginning at 45 degrees and ending at 60 degrees.  Passive range of motion was to at least 95 degrees, with pain beginning at 45 degrees and ending at 95 degrees.  External rotation against gravity was to 30 degrees with inability to fully abduct for that, and with pain beginning and ending at 30 degrees.  Passive external rotation was to 70 degrees with inability to fully abduct for this; and with pain beginning at 45 degrees and ending at 70 degrees.  Internal rotation against gravity and also passively was to 45 degrees with inability to fully abduct for this.  Pain began at 0 degrees and ended at 45 degrees.  There was no additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, and no recurrent shoulder dislocations or ankylosis.  There was tenderness, painful movement, weakness, and guarding of movement of the right shoulder.  X-rays showed the humeral head to be in a normal anatomic position, and there were degenerative and hypertrophic changes in the acromioclavicular (AC) joint.  The examiner indicated that the disability resulted in problems with lifting, carrying, weakness or fatigue, and pain, resulting in increased work absenteeism.  The Veteran reported that she had missed two days in October 2006 and one day in September 2006 due to the right shoulder.  

VA outpatient treatment records dated in 2007 revealed complaints of pain in the right shoulder.  Additional records showed normal upper extremity bulk in December 2010 and July 2011. 

The Board has considered the Veteran's March 2008 argument that because her right shoulder motion (abduction) was limited to 60 degrees on VA examination in January 2007, whereas the shoulder level is at 90 degrees, and midway to the shoulder level was 45 degrees, her motion clearly meets the evaluation for the next higher rating under the pertinent rating criteria.  

In this case, the Board finds that there is a basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the assigned 20 percent rating during this time period does not properly compensate the Veteran for the extent of functional loss resulting from symptoms of painful motion in her right shoulder.  Evidence of record, specifically the findings in the January 2007 VA joints examination report, showed that the Veteran exhibited right arm limitation of motion midway between her side and shoulder level due to painful motion.  While the Veteran exhibited active right shoulder abduction to 60 degrees during the examination, pain was clearly noted to begin at 45 degrees on both active and passive range of motion testing.  Thus, for the time period prior to December 19, 2011, the assignment of an initial 30 percent evaluation for the Veteran's service-connected right shoulder disability is warranted.  

However, during this time period of the appeal, there is no evidence of ankylosis, arm limitation of motion to 25 degrees from side, or impairment of the clavicle, scapula, or humerus related to the Veteran's right shoulder residuals.  Consequently, assignment of any higher or separate ratings under alternative rating criteria is not warranted for the time period prior to December 19, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  

II.  For the Time Period from December 19, 2011

On VA examination in December 2011, the Veteran reported increased pain of her right shoulder on use, such as when vacuuming, lifting above the shoulder level, and turning her neck.  The examiner listed diagnoses of osteoarthritis of the AC joint and bursitis.  On examination, right shoulder flexion was to 160 degrees, with painful motion beginning at 90 degrees.  Abduction was to 150 degrees, with painful motion beginning at 90 degrees.  After 3 repetitions, right shoulder flexion was to 160 degrees, and abduction was to 150 degrees.  She had localized tenderness and guarding.  Muscle strength testing for the right shoulder was 4/5 for abduction and forward flexion, and there was no ankylosis.  There was no history of recurrent dislocation of the glenohumeral joint.  It was felt that her right shoulder condition impacted her ability to work due to pain with use of the arm above the shoulder level.  

After a careful review of the evidence of record, the Board finds that the appeal for entitlement to initial rating in excess of 20 percent for arthritis of the right shoulder is not warranted during the time period from December 19, 2011.  There is no evidence of ankylosis, arm limitation of motion to midway between the shoulder level and side, or impairment of the clavicle, scapula, or humerus related to the Veteran's right shoulder residuals.  Consequently, assignment of a higher or separate rating under alternative rating criteria during this time period is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  

III.  Additional Considerations for Both Time Periods

The Board further finds that there is no basis for the assignment of any higher ratings based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 204.  Evidence reflects that the currently assigned 30 percent and 20 percent ratings properly compensate her for the extent of functional loss resulting from symptoms like painful motion, weakness, and guarding.  Indeed, as noted above, even with her complaints of pain and functional limitation, the Veteran has not demonstrated or nearly approximated limitation of right arm motion required for the assignment of any additional increased evaluation during either time period.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 30 percent rating prior to December 19, 2011, and 20 percent rating from December 19, 2011.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must also be evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran reported that she had only missed two days of work in October 2006 and one day in September 2006, at the time of her April 2007 VA right shoulder examination, and she was working at the time.  There is no indication that that changed before the November 10, 2007, effective date of the TDIU assigned by the RO in April 2008.  To the contrary, she indicated in her November 2007 TDIU claim that she worked until November 9, 2007, and had only missed four to five days a month during her last employment.  Evidence of record does not demonstrate that the Veteran has been rendered unemployable due to her service-connected right shoulder arthritis, nor has she or her representative so alleged.  Moreover, there is finality to the RO's April 2008 TDIU effective date determination, as the Veteran did not appeal that decision.   


ORDER

For the time period prior to December 19, 2011, entitlement to an initial 30 percent evaluation, but no higher, for arthritis of the right shoulder is granted, subject to the regulations governing the payment of monetary awards. 

For the time period from December 19, 2011, entitlement to an evaluation in excess of 20 percent for arthritis of the right shoulder is denied.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


